         Case 1:20-cv-00410-RDM Document 10 Filed 03/09/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


STEVEN SHAW,                                 )
                                             )
               Plaintiff,                    )
                                             )
                       v.                    )       Civil Action No. 20-0410 (RDM)
                                             )
THE HONORABLE THOMAS B.                      )
MODLY, et al.,                               )
                                             )
               Defendants.                   )
                                             )

                                 NOTICE OF APPEARANCE

        The Clerk of the Court will please enter the notice appearance of Assistant United States

Attorney Brenda González Horowitz as lead counsel for Defendants, Admiral Christopher

Grady, Vice Admiral DeWolfe Miller, and Rear Admiral Roy Kelley, in the above captioned

case.

Date: March 9, 2020                   Respectfully submitted,

                                      TIMOTHY J. SHEA, D.C. Bar. No. 437437
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                                      By: /s/ Brenda González Horowitz
                                      BRENDA GONZÁLEZ HOROWITZ
                                      D.C. Bar No. 1017243
                                      Assistant United States Attorney
                                      U.S. Attorney’s Office, Civil Division
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      Tel: (202) 252-2512
                                      Brenda.Gonzalez.Horowitz@usdoj.gov
